DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sakashita et al (JP 2001-176865) in view of Hasei et al (JP 1020000027737).
	With respect to Claim 1, Sakashita et al discloses a substrate processing apparatus  (Figures 1-4) for processing a substrate (Figure 4, W) comprising: a process container (Figure 1, 7)  in which the substrate is accommodated; a stage  (paragraph 19, mounting table) provided inside the processing container and configured to place the substrate thereon; a gas supply mechanism  (Figure 1, 5) configured to supply a processing gas into the processing container (Figure 1, 7) ; and at least three ultraviolet light sources (Figure 1, 9) provided in an area that faces a placement surface of the stage on which the substrate is placed, and configured to irradiate the processing gas inside the processing container with ultraviolet rays, wherein the ultraviolet light sources are the same (Figure 1, 9) , wherein the at least three ultraviolet light sources are provided to be offset from the axis (center portion)  of the stage in a plan view, and are arranged in a light source arrangement direction that is a predetermined direction parallel to the placement surface of the stage in a plan view with distances from the at least three ultraviolet light sources to the rotation axis of the stage being different from one another (parallel ultraviolet light sources inherently are at different distances, as some are closer to the center and some are farther out, Figures 1-2), 9, wherein the at least three ultraviolet light sources include a first ultraviolet light source disposed closest to the axis of the stage in a plan view (Figure 1, center 9 is closest to center of W), a second ultraviolet light source disposed in an outermost position in a plan view and arranged near a peripheral edge of the stage (Figure 1, 9 to the right is farthest from center), and a third ultraviolet light source is arranged such that distances L1, L2 and L3 from the first ultraviolet light source, the second ultraviolet light source, and the third ultraviolet light source, respectively, to the rotation axis of the stage in a plan view satisfies a relationship of L1< L3<L2. See Figures 1-4 and corresponding text; especially paragraphs 4, 6, 9- 12, 24 and 30.
	Sakashita et al differs from the Claims at hand in that Sakashita et al does not explicitly disclose that the stage “rotate about a rotation axis thereof” and “wherein irradiation intensities of the ultraviolet rays irradiated from the at least three ultraviolet light sources are the same”.
	Hasei et al is relied upon to disclose a substrate processing unit which comprises ultraviolet light sources (Figures 1-2 and corresponding text; page 5, paragraphs 2-6)) and wherein the substrate (W) is placed on a table (3) and is configured to rotate about a rotation axis thereof. See page 8, paragraphs 2-6.
	It would have obvious to one of ordinary skill in the art, before the effective date of the invention, to use a stage/mounting table which is configured to rotate about a rotation axis thereof in the process of Sakashita et al, for its known benefit in the art of obtaining temperature uniformity on the substrate as disclosed by Hasei et al. As both  references pertain to oxidation and  ultraviolet light treatment of the wafer surface, the use of a known component, rotating stage/mounting table, for its known benefit, improving uniformity of treatment, would have been prima facie obvious.  
	Moreover, it would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to arrive at the limitation “wherein irradiation intensities of the ultraviolet rays irradiated from the at least three ultraviolet light sources are the same”, as Sakashita et al disclose individually controlling an output of the ultraviolet lamp element (paragraphs 12-13). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen et al v. Coe, 57 USPQ 136. Moreover, the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Antonie, 195 USPQ (CCPA 1977); In re Aller, 105 USPQ 233 (!955). In the present case, the adjustment of the individual lamps would have been a matter of optimization, for its benefit of controlling the amount of ultraviolet radiation. Moreover, having the same intensity would promote uniformity of ultraviolet radiation across the wafer surface. 
	With respect to Claim 2, Sakashita et al  discloses the distances from the at least three ultraviolet light sources to the placement surface of the stage are equal to one another. See Figures 1-2, element. In the alternative, rearrangement of parts, in the absence of unobvious results is prima facie obvious. See In re Japikse, 181 F2d 1019, 86 USPQ 70 (CCPA 1950).
	With respect to Claim 3, Sakashita et al discloses the at least three ultraviolet light sources are arranged at regular intervals in the light source arrangement direction. See Figures 1-2, element 9.
	With respect to Claim 4, Sakashita et al discloses each of the first ultraviolet light source, the second ultraviolet light source, and the third ultraviolet light source is a single light source. See paragraphs 12-13.
	With respect to Claim 5, Sakashita et al discloses an origin in the light source arrangement direction is the rotation axis of the stage, the first ultraviolet light source and the second ultraviolet light source are located on a positive side with respect to the origin in the light source arrangement direction, and the third ultraviolet light source is located on a negative side with respect to the origin in the light source arrangement direction. See Figures 1-2, top and bottom arrangements.
	With respect to Claim 6, it would have been obvious for one of ordinary skill in the art to arrive at the limitation “the first ultraviolet light source, the second ultraviolet light source, and the third ultraviolet light source are arranged so as to satisfy a relationship of L3 +L1= L2 – L1”, as rearrangement of parts, in the absence of unobvious results is prima facie obvious. See In re Japikse, 181 F2d 1019, 86 USPQ 70 (CCPA 1950).
With respect to Claim 7, it would have been obvious for one of ordinary skill in the art to arrive at the limitation “the substrate has a diameter of 300 mmm, and the distance L1, the distance L2 and the distance L3 are 35 mm, 175, mm and 105 mm, respectively”, as rearrangement of parts, in the absence of unobvious results is prima facie obvious. See In re Japikse, 181 F2d 1019, 86 USPQ 70 (CCPA 1950).
With respect to Claim 8, the combined references make obvious the limitation “ the at least three ultraviolet light sources are provided outside the processing container, and wherein the processing container includes optical windows configured to transmit the ultraviolet rays irradiated from the at least three ultraviolet light sources”, for its benefit in not contaminating the light sources. See Hasei et al, Figure 1, element 10 and corresponding text; and page 9, top twenty lines.
	With respect to Claim 9, the combined references make obvious “ gas cooling mechanism configured to cool down at least one of the at least three ultraviolet light sources and the optical windows using a cooling gas”. See Hasei et al, page 9, second full paragraph. 
	With respect to Claim 10, the combined references make obvious “wherein ozone generated outside the processing container by the ultraviolet rays is irradiated from the at least three ultraviolet light sources is discharged by the cooling gas”, as both pertain to oxidation and ultraviolet light treatment of the wafer surface. See page 9, first full paragraph of Hasei et al.
	With respect to Claim 11, the combined references make obvious “a liquid cooling mechanism configured to cool down the optical windows provided respectively to the at least three ultraviolet light sources using a cooling liquid, wherein the liquid cooling mechanism cools down all the optical windows provided respectively to the at least three ultraviolet light sources using a single flow path through which the cooling liquid flows”, as Hasei et al discloses air to cool. See the Abstract. Official Notice is taken by the Examiner  that the use of a liquid coolant instead of air, would have been well known in the art.
With respect to Claim 12,  the combined references make obvious “a radical supply mechanism configured to supply radicals to a predetermined oxide film which is formed by radicals generated when the processing gas supplied into the processing container absorbs the ultraviolet rays irradiated from the ultraviolet light source”,  as both pertain to oxidation and  ultraviolet light treatment of the wafer surface. See page 9, paragraphs 2-3 of Hasei et al.
With respect to Claim 13, Sakashita et al discloses the at least three ultraviolet light sources are arranged at regular intervals in the light source arrangement direction. See Figures 1-2, element 9.
	With respect to Claim 14, Sakashita et al discloses each of the first ultraviolet light source, the second ultraviolet light source, and the third ultraviolet light source is a single light source. See paragraphs 12-13.
With respect to Claim 15, it would have been obvious for one of ordinary skill in the art to arrive at the limitation “the first ultraviolet light source, the second ultraviolet light source, and the third ultraviolet light source are arranged so as to satisfy a relationship of L3 +L1= L2 – L1”, as rearrangement of parts, in the absence of unobvious results is prima facie obvious. See In re Japikse, 181 F2d 1019, 86 USPQ 70 (CCPA 1950).
With respect to Claim 16, the combined references make obvious the limitation “ the at least three ultraviolet light sources are provided outside the processing container, and wherein the processing container includes optical windows configured to transmit the ultraviolet rays irradiated from the at least three ultraviolet light sources”, for its benefit in not contaminating the light sources. See Hasei et al, Figure 1, element 10 and corresponding text; and page 9, top twenty lines.
With respect to Claim 17, the combined references make obvious “a liquid cooling mechanism configured to cool down the optical windows provided respectively to the at least three ultraviolet light sources using a cooling liquid, wherein the liquid cooling mechanism cools down all the optical windows provided respectively to the at least three ultraviolet light sources using a single flow path through which the cooling liquid flows”, as Hasei et al discloses air to cool. See the Abstract. Official Notice is taken by the Examiner  that the use of a liquid coolant instead of air, would have been well known in the art.
With respect to Claim 18,  the combined references make obvious “a radical supply mechanism configured to supply radicals to a predetermined oxide film which is formed by radicals generated when the processing gas supplied into the processing container absorbs the ultraviolet rays irradiated from the ultraviolet light source”,  as both pertain to oxidation and  ultraviolet light treatment of the wafer surface. See page 9, paragraphs 2-3 of Hasei et al.
With respect to Claim 19, Claim 19 is rejected for the same reasons as Claim 1. Moreover, the use of the substrate processing apparatus as discussed with respect to Claim 1, would make obvious the method of Claim 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
April 30, 2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812